DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 33 and 34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are directed to a cured product, while the invention originally examined is directed to a composition (prior to curing).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33 and 34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, 16-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN104558821), wherein the machine English translation is used for citation, in view of Zhang et al. (“Synthesis of Functional Polypropylene Containing Hindered Phenol Stabilizers and Applications in Metallized Polymer Film Capacitors” Macromolecules 2015, 48, 2925-2934).
Regarding claims 1-7, 9, 18, and 20-24; Li et al. teaches a polypropylene composition and polypropylene material and applications thereof; the polypropylene composition contains polypropylene (polyolefin polymer matrix, instant claims 2, 3, and 6), a nucleating agent, and an antioxidant [p1,line10-15], such as 1,3,5-trimethyl-2,4,6-tris(3,5-di-tert-butyl-4-hydroxybenzyl)benzene (mono- or oligo-functional phenol antioxidant, instant claim 9) [p6, line219-224].  Li et al. teaches the amount of the antioxidant is 0.2 to 1.5 parts by weight based on 100 parts by weight of the polypropylene [p5, line200-204], and teaches a preferred embodiment comprising 0.2 weight % of the antioxidant with respect to the total composition (as calculated by Examiner) [Ex1].  Li et al. teaches the preferred embodiment comprising 98.8 weight % of the polypropylene with respect to the total composition (as calculated by Examiner) [Ex1].
Li et al. fails to teach the polypropylene composition further comprises a polymeric antioxidant.  Zhang et al. teaches polymeric antioxidants containing a polypropylene backbone and several pendant hindered phenol groups [abs].  Zhang et al. teaches polymeric antioxidants of the following formula PP-HP, which is a polyolefin copolymer (instant claim 6) formed from constituents comprising propylene (instant claim 4) and 3,5-bis(tert-butyl)-4-hydroxyphenylpropionic acid (instant claims 7, 9, 10) [Scheme 3].

    PNG
    media_image1.png
    256
    220
    media_image1.png
    Greyscale

Zhang et al. teaches the chemistry involves the copolymerization reactions of propylene/hexenyl-9-BBN (9-BBN: 9-borobicyclo[3,3,1]nonane) (n=9; claim 24-) or propylene/10-undecen-1-oxytrimethylsilane using heterogeneous Ziegler–Natta (TiCl3·AA/AlEt2Cl) catalyst [Scheme 3].  Zhang et al. teaches the PP-HP copolymers have a mol % of pendant phenol antioxidant moieties in the range of from 0.8 mol % to 6.0 mol % [Table 1].  Zhang et al. teaches PP/PP-HP (1/1) blends (i.e. 50% by weight of PP-HP, 50% by weight PP, thus the weight of the polymeric antioxidant is 100% of the polymer matrix; instant claims 20-21) [Figure 4].  Wherein Zhang et al. teaches PP/PP-HP (1/1) blends, the amount of the polymeric antioxidant in the polymer composition is about 50% by weight (less than 50% by weight when taking into context 0.2 to 1.5 parts by weight of an antioxidant, as taught by Li et al.; claim 23).  Li et al. and Zhang et al. are analogous art because they are both concerned with the same field of endeavor, namely polypropylene compositions suitable for use in capacitor film applications.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the polymeric antioxidant, as taught by Zhang et al., to the polypropylene composition of Li et al. and would have been motivated to do so in order to achieve better oxidative and thermal stability, which is attributed to its comparability and co-crystallization with the PP homopolymer (instant claim 5), as suggested by Zhang et al. [abs; see Figure 6].  
	The prior art does not explicitly disclose the polymeric antioxidant is a compatibilizer between the polymer matrix and the mono- or oligo-functional phenol antioxidant.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  Therefore, the claimed effects and physical properties, i.e. the polymeric antioxidant functioning as a compatibilizer, would necessarily be present with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, MPEP §2112.01 (II).  
Regarding claims 16 and 17; the Examiner notes “wherein the polymer composition is a film capacitor comprising a dielectric” and “wherein the polymer composition is an electric power system component comprising an insulator” are merely intended use limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  Li et al. teaches the polypropylene composition is suitable for use in capacitor films.

Claims 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN104558821), wherein the machine English translation is used for citation, in view of Zhang et al. (“Synthesis of Functional Polypropylene Containing Hindered Phenol Stabilizers and Applications in Metallized Polymer Film Capacitors” Macromolecules 2015, 48, 2925-2934).
Regarding claims 25-34; Li et al. teaches a polypropylene composition and polypropylene material and applications thereof; the polypropylene composition contains polypropylene, a nucleating agent, and an antioxidant [p1,line10-15], such as 1,3,5-trimethyl-2,4,6-tris(3,5-di-tert-butyl-4-hydroxybenzyl)benzene (mono- or oligo-functional phenol antioxidant, instant claim 28) [p6, line219-224].  Li et al. teaches the amount of the antioxidant is 0.2 to 1.5 parts by weight based on 100 parts by weight of the polypropylene (instant claim 31) [p5, line200-204], and teaches a preferred embodiment comprising 0.2 weight % of the antioxidant with respect to the total composition (as calculated by Examiner) [Ex1].  Li et al. teaches the preferred embodiment comprising 98.8 weight % of the polypropylene with respect to the total composition (as calculated by Examiner, instant claim 32] [Ex1].
Li et al. fails to teach the polypropylene composition further comprises a polymeric antioxidant.  Zhang et al. teaches polymeric antioxidants containing a polypropylene backbone and several pendant hindered phenol groups [abs].  Zhang et al. teaches polymeric antioxidants of the following formula PP-HP, which is a polyolefin copolymer formed from constituents comprising propylene and 3,5-bis(tert-butyl)-4-hydroxyphenylpropionic acid (instant claims 29) [Scheme 3].

    PNG
    media_image1.png
    256
    220
    media_image1.png
    Greyscale

Zhang et al. teaches the chemistry involves the copolymerization reactions of propylene/hexenyl-9-BBN (9-BBN: 9-borobicyclo[3,3,1]nonane) (n=9; claim 24-) or propylene/10-undecen-1-oxytrimethylsilane using heterogeneous Ziegler–Natta (TiCl3·AA/AlEt2Cl) catalyst [Scheme 3].  Zhang et al. teaches the PP-HP copolymers have a mol % of pendant phenol antioxidant moieties in the range of from 0.8 mol % to 6.0 mol % (instant claim 27) [Table 1].  Zhang et al. teaches PP/PP-HP (1/1) blends (i.e. 50% by weight of PP-HP, 50% by weight PP [Figure 4].  Wherein Zhang et al. teaches PP/PP-HP (1/1) blends, the amount of the polymeric antioxidant in the polymer composition is about 50% by weight (less than 50% by weight when taking into context 0.2 to 1.5 parts by weight of an antioxidant, as taught by Li et al.; claim 30).  Li et al. and Zhang et al. are analogous art because they are both concerned with the same field of endeavor, namely polypropylene compositions suitable for use in capacitor film applications.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the polymeric antioxidant, as taught by Zhang et al., to the polypropylene composition of Li et al. and would have been motivated to do so in order to achieve better oxidative and thermal stability, which is attributed to its comparability and co-crystallization with the PP homopolymer (instant claim 26), as suggested by Zhang et al. [abs; see Figure 6].  
	The prior art does not explicitly disclose the polymeric antioxidant is a compatibilizer between the polymer matrix and the mono- or oligo-functional phenol antioxidant.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  Therefore, the claimed effects and physical properties, i.e. the polymeric antioxidant functioning as a compatibilizer, would necessarily be present with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, MPEP §2112.01 (II).  

Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive.
Applicants argue, Li does not contain any recognition of any problem that would be addressed by the addition of the stabilizers of Zhang, and Zhang similarly fails to disclose or suggest any benefit from combining its disclosed stabilizer with other materials such as the polypropylene composition of Li.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Li et al. and Zhang et al. are analogous art because they are both concerned with the same field of endeavor, namely polypropylene compositions suitable for use in capacitor film applications.  Specifically, Li et al. teaches a polypropylene composition, suitable for use in capacitor film applications [0002]; and Zhang et al. teaches the use of polymeric antioxidants (polypropylene-hindered phenol; PP-HP) are beneficial for use when blended with polypropylene (PP) for achieving exceptionally high thermal-oxidative stability for dielectric and capacitor applications [p2933; col1, para2].  The invention of Li et al. is directed to capacitor films which generally generate heat, thus one of ordinary skill in the art at the time of filing, would have been motivated to add the polymeric antioxidant of Zhang et al., to the composition of Li et al., in order to achieve increased thermal-oxidative stability for capacitor films.
Applicants argue the instant specification demonstrates, without limitation, this entire claimed ratio has been shown to produce unexpected beneficial results.  Regarding arguments directed to alleged unexpected results, the data and results of examples of the specification are not commensurate in scope with claims of the instant application.  Furthermore, the alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  
When looking to the instant specification [0068-0078] for a showing of the alleged unexpected results, the examples are not commensurate in scope with the independent claim 1 of the instant application.  Specifically, the independent claim is broad compared to the examples as set forth in the specification.  The examples require a mixture polypropylene homopolymer comprising only 0.5 wt% of a mono- or oligo-functional phenol antioxidant (PP) and a polypropylene-hindered phenol copolymer (PPHP, as set forth in Zhang et al.), at ratios of from 1:1 PP (0.5 wt%): PPHP to 200:1 PP (0.5 wt%): PPHP [EX; 0063-0065].  That is, the Examples only show data wherein a specific polymeric antioxidant (PPHP) is employed in an amount of 0.5 wt% to 50 wt% (as calculated by Examiner), whereas the claimed range is broader than the showing of results (e.g. up to 90 wt%).  The independent claim broadly requires a composition comprising any type and a large range (i.e. 5 wt% to 99.8 wt%) of a polymer matrix, any type and a large range (i.e. 0.1 wt% to 90 wt%) of a polymeric antioxidant compatible with the polymer matrix having pendant phenol antioxidant moieties, and any type of a mono- or oligo-functional phenol antioxidant employed in an amount from 0.1 to 5 weight %.
Furthermore, the alleged unexpected results must occur over all ranges (both inside and outside the claimed range) and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  It is unclear if the alleged unexpected results would occur over breadth the entire claimed range.
Applicants argue that the claimed ratio “a weight of the polymeric antioxidant [is] at least 2% of a weight of the polymer matrix” has been shown to produce unexpected beneficial results, including a significant reduction in weight loss at high temperatures compared with commercially available stabilized polypropylene compositions [0068-0078].  These arguments are substantially similar to those presented above and thus are similarly responded to.
As such, Li et al. in view of Zhang et al. still renders obvious the basic claimed polymer composition, as required by the instant claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767